       Case 2:18-cv-02075-PBT Document 76 Filed 09/10/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                  :
SHARONELL FULTON, CECELIA PAUL, :
TONI LYNN SIMMS-BUSCH, AND        :
CATHOLIC SOCIAL SERVICES,         :
                                  :
                      Plaintiffs, :                 Civil Action
                                  :                 No. 18-cv-2075
                v.                :
                                  :
CITY OF PHILADELPHIA,             :
DEPARTMENT OF HUMAN SERVICES      :
FOR THE CITY OF PHILADELPHIA, and :
PHILADELPHIA COMMISSION ON        :
HUMAN RELATIONS                   :
                                  :
                      Defendants. :
                                  :

                           WITHDRAWAL OF APPEARANCE

     Kindly withdraw my appearance as counsel in the above-captioned case.



                                   Respectfully submitted,
                                   CITY OF PHILADELPHIA LAW DEPARTMENT
                                   Diana P. Cortes, City Solicitor

Date: September 10, 2021           By: /s/ Eleanor N. Ewing

                                   ELEANOR N. EWING (PA ID No. 28226)
                                   Chief Deputy City Solicitor, Affirmative & Special
                                   Litigation
                                   CITY OF PHILADELPHIA LAW DEPARTMENT
                                   1515 Arch Street, 15th Floor
                                   Philadelphia, PA 19102
                                   Phone: (215) 683-5012
                                   Counsel for Defendants
         Case 2:18-cv-02075-PBT Document 76 Filed 09/10/21 Page 2 of 2




                               CERTIFICATE OF SERVICE


       I, Eleanor N. Ewing, hereby certify that on September 10, 2021, I caused a true and

correct copy of the foregoing Withdrawal of Appearance of Eleanor N. Ewing to be served via

CM/ECF filing upon counsel for all parties.




                                                   By: /s/ Eleanor N. Ewing
                                                        Eleanor N. Ewing




                                              2
